DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with attorney Raymond Chew (Reg. No. 63989) on 06/14/2022.
The application has been amended as follows: 

4. (Currently Amended) The method of claim 3, wherein the step of traversing the feature information of each image in the i-th sub-thread to obtain the loop closure detection result corresponding to the feature information of each image in the i-th sub-thread comprises: 
inserting the feature information of [[the]] a j-th image into a target loop closure database, wherein the target loop closure database is a j-th loop closure database of the i-th sub- thread, wherein 0            
                ≤
            
        j<C0;
determining loop closure query frame information corresponding to the target loop closure database, and performing a loop closure frame information retrieval in the target loop closure database based on the loop closure query frame information;
calculating an inlier point matching amount between the loop closure frame information and the loop closure query frame information, in response to the loop closure frame information being retrieved; and 
determining the loop closure detection result corresponding to the feature information of the j-th image in the i-th sub-thread based on the inlier point matching amount.

11 (Currently Amended) The mobile device of claim 10, wherein the instructions for traversing the feature information of each image in the i-th sub-thread to obtain the loop closure detection result corresponding to the feature information of each image in the i-th sub-thread comprise: 
instructions for inserting the feature information of [[the]] a j-th image into a target loop closure database, wherein the target loop closure database is a i-th loop closure database of the i-th sub-thread, wherein 0            
                ≤
            
        j<C0;
instructions for determining loop closure query frame information corresponding to the target loop closure database, and performing a loop closure frame information retrieval in the target loop closure database based on the loop closure query frame information; 
instructions for calculating an inlier point matching amount between the loop closure frame information and the loop closure query frame information, in response to the loop closure frame information being retrieved; and 
instructions for determining the loo closure detection result corresponding to the feature information of the j-th image in the i-th sub-thread based on the inlier point matching amount.

18. (Currently Amended) The storage medium of claim 17, wherein the instructions for traversing the feature information of each image in the i-th sub-thread to obtain the loop closure detection result corresponding to the feature information of each image in the i-th sub-thread comprise: 
instructions for inserting the feature information of [[the]] a j-th image into a target loop closure database, wherein the target loop closure database is a j-th loop closure database of the i-th sub-thread, wherein 0            
                ≤
            
        j<C0; 
instructions for determining loop closure query frame information corresponding to the target loop closure database, and performing a loop closure frame information retrieval in the target loop closure database based on the loop closure query frame information; 
instructions for calculating an inlier point matching amount between the loop closure frame information and the loop closure query frame information, in response to the loop closure frame information being retrieved; and 
instructions for determining the loop closure detection result corresponding to the feature information of the j-th image in the i-th sub-thread based on the inlier point matching amount.

21. (Currently Amended) The method of claim 1, wherein the method further comprises:
loading a configuration file of the C0 cameras, reading an amount of the C0 cameras from the configuration file, and creating a main thread and the C0 sub-threads at the same time; 
wherein each of the C0 sub-threads is configured to perform a loop closure detection task which corresponds to a loop closure detection in one detection direction; and 
wherein the main thread is configured to obtain the image data group comprising the C0 images, calculate the feature information of each image in the Image data group, distribute the calculated feature information to the C0 sub-threads in turn, and determine the loop closure detection result of the mobile device based on the loop closure detection result of each of the C0 sub-threads which is feedbacked by each of the C0 sub-threads.

Reasons for Allowance
Claims 1-6, 8-13, and 15-2 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 8 and 15, Advani discloses a method of performing loop closure detection. The method comprises detecting a movement of a device having a camera; and adaptively disabling or enabling a loop closure detection of the device based upon the detected movement of the device. Fu discloses a multi-camera panoramic visual SLAM method to solve lower precision, information loss and bad anti-illumination and shielding ability problems in a restricted and weak texture environment. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia,  wherein the step of determining the loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread comprises: selecting the loop closure detection result with a largest inlier point matching amount from the loop closure detection result of the sub-threads to take as the loop closure detection result of the mobile device. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 2-6 and 21-22 are dependent upon claim 1. Claims 9-13 are dependent upon claim 8. Claims 16-20 are dependent upon claim 15. These claims are allowable for at least the same reasons given for independent claims 1, 8 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664